                Case 1:19-cv-00127 Document 1 Filed 01/06/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 COLIN THOMAS,

                                   Plaintiff,                    Docket No. 1:19-cv-00127

           - against -                                           JURY TRIAL DEMANDED

 TRIBUNE PUBLISHING COMPANY, LLC

                                   Defendant.


                                            COMPLAINT

          Plaintiff Colin Thomas (“Thomas” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Tribune Publishing Company, LLC

(“Tribune Publishing” or “Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of an Italian Spinone

dog, owned and registered by Thomas, a professional photographer. Accordingly, Thomas seeks

monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                  JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
              Case 1:19-cv-00127 Document 1 Filed 01/06/19 Page 2 of 6



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Thomas is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 6 Burlington

Lodge Studios, 48 Rigault Road, London England SW6 4JJ.

       6.      Upon information and belief, Tribune Publishing is a foreign limited liability

company duly organized and existing under the laws of the State of Delaware, with a place of

business 4 New York Plaza, New York, New York 10004. Upon information and belief Tribune

Publishing is registered with the New York Department of State Division of Corporations to do

business in the State of New York. At all times material, hereto, Tribune Publishing has owned

and operated a website at the URL: www.ChicagoMag.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Thomas photographed an Italian Spinone dog (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Thomas is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-132-437.

       B.      Defendant’s Infringing Activities
                Case 1:19-cv-00127 Document 1 Filed 01/06/19 Page 3 of 6



          10.    Tribune Publishing ran an article on the Website titled See Spot Run…Up a Bill.

See URL https://www.chicagomag.com/Chicago-Magazine/May-2007/See-Spot-RunUp-a-Bill/

The article featured the Photograph. A true and correct copy of the article and a screenshot of the

Photograph on the article are attached hereto as Exhibit B.

          11.    Tribune Publishing did not license the Photograph from Plaintiff for its article,

nor did Tribune Publishing have Plaintiff’s permission or consent to publish the Photograph on

its Website.

                             FIRST CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.    Tribune Publishing infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Tribune Publishing is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.

          14.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.    Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.
              Case 1:19-cv-00127 Document 1 Filed 01/06/19 Page 4 of 6



       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C.	§	1202)		

       17.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-16 above.

       18.     Upon information and belief, Tribune intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

       19.     The conduct of Tribune violates 17 U.S.C. § 1202(b).

       20.     Upon information and belief, Tribune’s falsification, removal and/or alteration of

the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.

       21.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Tribune intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. Tribune also knew, or should have known, that such falsification, alteration and/or

removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiff’s copyright in the Photograph.

       22.     As a result of the wrongful conduct of Tribune as alleged herein, Plaintiff is

entitled to recover from Tribune the damages, that he sustained and will sustain, and any gains,

profits and advantages obtained by Tribune because of their violations of 17 U.S.C. § 1202,

including attorney’s fees and costs.
             Case 1:19-cv-00127 Document 1 Filed 01/06/19 Page 5 of 6



       23.     Alternatively, Plaintiff may elect to recover from Tribune statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Tribune Publishing be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant Tribune be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202.

       3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $ 25,000 for each instance of false copyright management

               information and/or removal or alteration of copyright management information

               committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       6.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. §1203(b);
             Case 1:19-cv-00127 Document 1 Filed 01/06/19 Page 6 of 6



       7.     That Plaintiff be awarded punitive damages for copyright infringements;

       8.     That Plaintiff be awarded attorney’s fees and costs;

       9.     That Plaintiff be awarded pre-judgment interest; and

       10.    Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       January 6, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff Colin Thomas
